UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1102



CHARLES W. PARKER,

                                            Plaintiff - Appellant,

          versus

NORTH CAROLINA DEPARTMENT OF AGRICULTURE, Food
and Drug Division,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-92-269-5-H)


Submitted:   April 23, 1996                 Decided:   May 21, 1996


Before HALL, HAMILTON, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles W. Parker, Appellant Pro Se. Thomas Giles Meacham, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

Appellee's motion for summary judgment. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Parker
v. North Carolina Dep't of Agric., No. CA-92-269-5-H (E.D.N.C. Dec.

18, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2